                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         NORTHERN DIVISION

UNITED STATES OF AMERICA                )
                                        )
       v.                               )      CASE NO. 2:06-CR-265-WKW
                                        )                [WO]
DARRYLL HOLMES                          )

                                    ORDER

      Before the court is Darryll Holmes’s motion for modification of supervised

release conditions. (Doc. # 58.)

      For the reasons stated in the Government’s response (Doc. # 60), the motion

is due to be denied. The Alabama Department of Corrections’s detainer renders Mr.

Holmes’s release date uncertain. When Mr. Holmes resolves his issues with the

state, he may refile this motion. It is ORDERED that Mr. Holmes’s motion (Doc. #

58) is DENIED without prejudice.

      DONE this 8th day of November, 2019.

                                          /s/ W. Keith Watkins
                                     UNITED STATES DISTRICT JUDGE
